Citation Nr: 1100646	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals 
of a cold injury to the right lower extremity.

2.  Entitlement to a rating in excess of 30 percent for residuals 
of a cold injury to the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2010, the Veteran testified at a travel board hearing 
before the undersigned at the RO.  A transcript of the hearing 
has been associated with the Veteran's claims file.  The Veteran 
also submitted additional evidence and a written waiver of review 
of that evidence by the agency of original jurisdiction, 
therefore, referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.

In the recent decision of Rice v. Shinseki, the Court of Appeals 
for Veterans Claims (Court) held, inter alia, that once a Veteran 
submits evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of unemployability, 
the requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied, and VA 
must consider whether the claimant is entitled to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. 
App. 447, 451 (2009).  However, it is noted that a claim for TDIU 
was separately adjudicated by the RO in May 2010.  The Veteran 
did appeal that determination; however, the adjudication of that 
claim was not perfected prior to the claims file being 
transferred to the Board.  Accordingly, given the specific 
procedural background in this case, a TDIU claim is not deemed to 
be a component of the current appeal despite the holding in Rice.  
The Board will, however, consider whether an extra-schedular 
rating is appropriate. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently assigned the maximum schedular 
ratings available for his residuals of cold injuries to his right 
and left lower extremities.

2.  The symptoms of the Veteran's residuals of cold injuries to 
his right and left extremities, including pain, warm and cold 
sensitivity, numbness, and onychomycosis are expressly 
contemplated by the rating schedule.

3.  The Veteran has not demonstrated severe incomplete paralysis 
of either the right or left lower extremity.   


CONCLUSIONS OF LAW

1.  The Veteran's residuals of a cold injury to his right foot 
are expressly contemplated by the rating schedule and have not 
been shown to present an exceptional disability picture that 
renders the rating schedule inadequate.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7122 
(2010).

2.  The Veteran's residuals of a cold injury to his left foot are 
expressly contemplated by the rating schedule and have not been 
shown to present an exceptional disability picture that renders 
the rating schedule inadequate.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7122 
(2010).

3.  The criteria for entitlement to an evaluation in excess of 10 
percent for neurological manifestations of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 (2010).

4.  The criteria for entitlement to an evaluation in excess of 10 
percent for neurological manifestations of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.

In this case, the Veteran was sent a letter in April 2007, prior 
to the rating decision that is appealed herein, that explained 
VA's duty to assist the Veteran with obtaining evidence in 
support of his claim.  It also informed the Veteran that in order 
to receive a higher rating for his service connected disabilities 
he needed to show that these disabilities had worsened.  
Additionally, the letter explained the manner whereby VA assigns 
disability rating and effective dates for service connected 
disabilities.  Further, additional notice regarding applicable 
diagnostic codes was mailed to the Veteran in July 2008 and his 
claims were readjudicated in an August 2008 supplemental 
statement of the case.

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them in 
obtaining the evidence that is necessary in order to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
the claims file includes service treatment records, VA treatment 
records, and written statements submitted by the Veteran.  
Although the Veteran's VA treatment records indicate treatment by 
a private urologist and the Veteran submitted private evaluations 
of his peripheral neuropathy dated through 2004, the Veteran did 
not provide releases enabling VA to obtain complete records from 
these providers.  Additionally, given that the current claims 
involve the condition of the Veteran's feet, records pertaining 
to the Veteran's urology treatment and that of his bilateral knee 
disorders would not be relevant thereto.  The Veteran testified 
at hearing that his service-connected disabilities were treated 
only at VAMC Dallas.  Moreover, the Veteran was also provided 
with several VA examinations in this case, and a review of those 
examination reports fails to reveal any basis for finding them 
inadequate for rating purposes.  The examinations reflect a 
detailed subjective history was obtained from the Veteran and was 
considered along with the results of the physical examination. 

The Board observes at hearing the Veteran questioned the 
examinations provided by VA physician's assistants, noting their 
equipment did not seem to him to be very modern.  See Transcript, 
p.16.  The Board finds that each VA examiner was competent to 
render a medical opinion regarding the Veteran's symptomatology, 
and there has been no evidence presented to show otherwise.  The 
Board is entitled to assume the competency of a VA examiner.  See 
Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Furthermore, the 
"appellant bears the burden of persuasion to show that such 
reliance was in error."  Hilkert, 12 Vet. App. at 151, aff'd, 232 
F.3d 908 (Fed. Cir. 2000); see also Berger v. Brown, 10 Vet. App. 
166, 169 (1997).  The Veteran has not pointed to any evidence in 
the record that would cast doubt on the examiners' competency, 
nor is the Board aware of any such evidence.  Cf. Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).

As well, in February 2008, several months after he was afforded a 
May 2007 VA cold weather injury protocol examination, the Veteran 
objected to the VA examiner's assessment that his gait had been 
normal.  The Veteran reported he had used a walker during the 
examination because he was only 2 weeks post-operative from a 
total knee replacement.  The Board notes that the Veteran did 
indeed submit a Medicare bill dating his left knee replacement 
surgery to two weeks prior to the date of the May 2007 VA 
examination.  Upon a complete review of the examiner's assessment 
report and the July 2007 VA primary care evaluation report which 
also noted he was 6 weeks post-operative from a total knee 
replacement and that he was walking "well", the Board finds the 
May 2007 examination sufficient for rating purposes, as that 
examiner's observation comports with other contemporary, 
objective evidence.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.

Increased Ratings

The Veteran contends that the residuals of cold injuries to his 
left and right lower extremities are more severe than are 
contemplated by the 30 percent ratings that are currently 
assigned.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's residuals of cold injuries to his right and left 
lower extremities are rated pursuant to 38 C.F.R. § 4.104, 
diagnostic code 7122, concerning cold injury residuals.  Pursuant 
to this diagnostic code, a 30 percent rating is assigned where 
there is arthralgia or other pain, numbness, or cold sensitivity 
in the affected parts, plus at least two of the following 
additional symptoms: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular lesions, or 
osteoarthritis).  Id.  30 percent is the highest schedular rating 
available under this diagnostic code.  However, amputations of 
fingers or toes, or complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy are 
rated separately under other diagnostic codes.  Additionally, 
other disabilities that may be diagnosed as the residual effects 
of the cold injury, such as Reynaud's phenomenon, muscle atrophy, 
etc. are rated separately unless they are used to support a 
higher evaluation under diagnostic code 7122.  Id at note 1.

The evidence for consideration in connection with the Veteran's 
claim for an increased evaluation consists of VA medical records, 
private treatment records, the reports of VA examinations and the 
Veteran's testimony at a Board hearing.  The Board notes the 
Veteran filed his claim for an increased evaluation in March 
2007.  Thus, the first record documenting findings for the period 
on appeal is an August 2006 private examination. See 38 C.F.R. § 
3.400 (noting that the effective date for an increased evaluation 
can be as early as 1 year prior to the date of receipt of claim).

The private physician explained in August 2006 that the Veteran 
complained of tingling, numbness and paresthesias of both legs 
and reported cold injuries of both legs.  The cold weather injury 
resulted in tingling, numbness and sensation loss of the feet.  
The Veteran indicated the tingling and numbness worsened and 
extended above the knee and caused weakness.  He described 
excessive pain, numbness and cramps with prolonged standing and 
minimal walking.  General and neurological examination reflected 
distal sensation loss to pinprick, touch and cold sensation 
extending above the mid-thigh.  Reflexes were 1+ except for ankle 
jerk which was a -2.  There was slight distal atrophy in both 
lower legs below the mid-tibia.  EMG revealed chronic axonal 
peripheral neuropathy affecting both lower legs.  The physician 
concluded with an impression of axonal peripheral neuropathy and 
indicated the recent worsening of symptoms could relate to an 
added component of age-related changes.  

Following his March 2007 claim, the Veteran was afforded a VA 
cold injury protocol examination in May 2007.  The Veteran 
reported increased numbness on both feet and up the legs almost 
to the knee.  He denied rest pain or night awakening pain.  His 
maximum walking distance was 200 to 400 yards.  He denied any 
medication for his symptoms and hyperhydrosis.  He had varying 
sensations of very warm feet then very cold feet, though he did 
not wear socks for warmth when he slept.  He denied skin 
breakdown or ulcerations as well as joint pain in the feet or 
toes, nail growth problems, edema of the bilateral feet, or sleep 
disturbance.

Upon examination of the Veteran's lower extremities, both feet 
were pink, capillary refill was normal when skin was blanched.  
There was slight edema on the left ankle only.  The temperature 
for all toes was warm, there was no skin atrophy, and the skin 
was dry and smooth.  There was no skin ulceration or breakdown as 
well as no hair growth on the lower legs or feet.  While there 
were no fungal infections on the skin, there was slight 
onychomycosis on the great toenails without significant 
thickening.  The examiner observed no deformity or thickening of 
the nails.  The examiner did not report any amputations and found 
no scarring.

In June 2008 the Veteran was afforded another VA cold injury 
protocol examination.  He reported no treatment.  He reported no 
symptoms pertaining to amputation, tissue loss, cold sensation, 
Raynaud's, chronic pain, recurring fungal infections, ulceration 
in area of cold injury, arthritis, stiffness, or limited motion 
of joints, skin cancer or skin breakdown areas, edema, changes in 
skin color, or excess sweating.  The Veteran did report symptoms 
of numbness, chalky, brittle big toe nails, thinning of skin on 
both feet, and sleep disturbance due to burning or warm 
sensations in both feet.  

The examiner found both feet were pink and dry, with no 
ulceration and no fungus or infection, though both great toe 
nails had fungus, were brittle, chalky and deformed.  The 
residuals of cold weather injury on both feet were evidenced by 
pain, numbness, cold sensitivity, nail deformity, and impaired 
sensation, but not arthrolgia, arthritis, tissue loss, color 
change or hyperhydrosis.  

In a November 2008 VA joints examination afforded for a different 
claim the Veteran also reported numbness in his feet and his 
legs, with leg pain from his calves down.  He could walk 
approximately 100 yards before the pains got worse.  Sitting down 
relieved that pain.  He did not report leg or feet swelling, 
though he noted his feet got cold easily year round and sometimes 
felt hot.  He was not sensitive to touch.  

In April 2010 he was afforded a VA general medical examination 
for his then pending TDIU claim.  He reported current symptoms of 
bilateral foot pain, lower leg pains and numbness, but only after 
walking 50 to 75 feet.  He experienced numbness after walking 50 
feet and standing for 15 to 20 minutes.  He took no medication, 
used no assistive devices, and had had no surgery on his legs or 
feet.

VA treatment records pertaining to service-connected disabilities 
are few, do not reflect regular treatment, and include complaints 
of numbness his feet.  

In his statements, the Veteran repeatedly asserted his symptoms 
had grown worse, that he had varying sensations of either very 
warm or very cold, regardless of room temperature, he could only 
walk short distances and that he needed to sit to recover 
sensation in his legs.  See also March 2007 Statement.  The 
Veteran provided testimony at an October 2010 Board hearing.  He 
explained that he could not stand very long or walk very far 
without his legs becoming numb.  He explained he avoided stores 
requiring too much walking and had too much pride to use a 
scooter.  The Veteran testified that his lower extremities would 
alternate between feeling cold or on fire.  Because of the 
alternating sensation he did not wear socks to bed.  He indicated 
that although he was not prescribed special shoes, he found 
certain boots helped him ambulate.  He reported treatment with a 
Micro-Vas.  The Veteran explained he owned a company which 
manufactured metal profiles.  He claimed the conditions were 
instrumental in his early retirement approximately five years 
ago.  The Veteran indicated his condition further affected his 
activities of daily living as he could no longer repair things, 
garden or attend country-western events.  

As previously noted, the separate 30 percent ratings that are 
assigned for residuals of cold injuries to each of the Veteran's 
lower extremities are the maximum schedular ratings available for 
this disability.  While separate ratings are available for 
amputations or cancer associated with the residuals of cold 
injury, the Veteran has not had any amputations and has not had 
cancer of the feet related to his cold injuries.  While the 
August 2006 private physician noted some slight atrophy to the 
lower legs below the mid-tibia, this one finding alone is not 
sufficient to warrant a separate evaluation.  Significantly, all 
subsequent examinations and treatment failed to document any 
atrophy related to the residuals of cold injury.  Thus, the one 
notation of some slight atrophy would not warrant a separate 
compensable rating at this time.  See 38 C.F.R. § 4.55, 4.56, 
4.73; see also 38 C.F.R. § 4.14.  There is also no evidence of 
other disabilities related to the Veteran's residuals of cold 
injury, such as Reynaud's syndrome.  Therefore, there is no basis 
for a separate rating for any distinct disability associated with 
the Veteran's residuals of cold injuries to his lower extremities 
but not encompassed within the currently assigned 30 percent 
ratings.  The evaluation for the Veteran's service-connected 
peripheral neuropathy will be discussed below.  Rather, his 
disability picture for his residuals of cold weather injury, left 
and right lower extremities, are fully accounted for by the 
diagnostic criteria for cold injury residuals found at Diagnostic 
Code 7122.

The Veteran claims that his level of functional impairment is 
more severe than is accounted for by application of the rating 
criteria set forth in 38 C.F.R. § 4.110, diagnostic code 7122, 
insofar as he seeks evaluations in excess of the maximum 
schedular ratings available for the residuals of cold injuries to 
his feet.  When either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See, e.g., Colayong v. West, 
12 Vet. App. 524, 536 (1999).

The determination of whether a claimant is entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three 
step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the schedular 
evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In order to make this determination, the level of 
severity and symptomatology of the claimant's service connected 
disability must be compared to the established criteria in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptoms, the 
assigned schedular evaluation is adequate.  Id.  If they do not, 
the VA must undertake the second step of the inquiry, which is to 
determine whether the claimant's disability exhibits other 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  Id at 115-116.  If an 
analysis of the first two steps indicates that the first two 
factors exist, the third step is to refer the case to the 
Undersecretary for Benefits or the Director of the Compensation 
and Pension Service for a determination as to whether justice 
requires the assignment of an extraschedular rating.  Id at 116.

In this case, the evidence does not show that the Veteran's 
residuals of cold injuries to his left and right lower 
extremities present an exceptional disability picture, insofar as 
his symptoms are expressly contemplated by the rating schedule.  
The Veteran's complaints of pain, numbness, locally impaired 
sensation, and nail abnormalities are all considered in the 
criteria for the currently assigned 30 percent rating.  While the 
Veteran also complaints of some difficulty walking, the above 
described symptoms would naturally produce some difficulty 
ambulating, for instance, as a result of pain in the feet.  As 
such, this is also adequately accounted for by the 30 percent 
ratings that are currently assigned for each of the Veteran's 
lower extremities.  While the Veteran testified that this 
condition along with his neuropathy were instrumental in his 
early retirement, there is no indication the residuals of cold 
injuries alone resulted in his retirement.  In a case such as the 
present one, where all of the symptoms related to the residuals 
of cold injuries are contemplated by the rating schedule, the 
fact that the disability may have contributed to an early 
retirement is insufficient to require referral for extraschedular 
evaluation, particularly when the retirement was also related to 
other service-connected disabilities.  Accordingly, the schedular 
criteria are adequate and referral for an extraschedular 
evaluation is not warranted in this matter.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim.  See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal with regards to the evaluations in excess 
of 30 percent for residuals of cold weather injuries, right and 
left lower extremities, is denied.

Peripheral Neuropathy

In the present case, the Veteran's peripheral neuropathy of the 
right and left lower extremity was rated as analogous to 
neuralgia of the posterior tibial nerve under Diagnostic Code 
8725.  See 38 C.F.R. §§ 4.20, 4.124, 4.124a (2010) (providing 
that when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).

Under DC 8725 (neuralgia) a 10 percent evaluation is afforded for 
mild or moderate incomplete paralysis of the posterior tibial 
nerve.  Severe incomplete paralysis is evaluated as 20 percent 
disabling.  Complete paralysis is evaluated as 30 percent 
disabling and involves paralysis of all muscles of the sole of 
the foot, frequently with painful paralysis of a causalgic 
nature, inability to flex toes, weakened adduction, and impaired 
plantar flexion.

Words such as "moderate," "moderately severe," and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners 
and others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.

The evidence for consideration in connection with the Veteran's 
claim for an increased evaluation consists of VA medical records, 
private treatment records, the reports of VA examinations and the 
Veteran's testimony at a Board hearing.  The Board notes the 
Veteran filed his claim for an increased evaluation in March 
2007.  Thus, the first record documenting findings for the period 
on appeal is an August 2006 private examination. See 38 C.F.R. § 
3.400 (noting that the effective date for an increased evaluation 
can be as early as 1 year prior to the date of receipt of claim).

The private physician explained in August 2006 that the Veteran 
complained of tingling, numbness and paresthesias of both legs 
and reported cold injuries of both legs.  The Veteran indicated 
the tingling and numbness worsened and extended above the knee 
and caused weakness.  He described excessive pain, numbness and 
cramps with prolonged standing and minimal walking.  General and 
neurological examination reflected distal sensation loss to 
pinprick, touch and cold sensation extending above the mid-thigh.  
Reflexes were 1+ except for ankle jerk which was a -2.  There was 
slight distal atrophy in both lower legs below the mid-tibia.  
EMG revealed chronic axonal peripheral neuropathy affecting both 
lower legs.  The physician concluded with an impression of axonal 
peripheral neuropathy and indicated the recent worsening of 
symptoms could relate to an added component of age-related 
changes.  

The May 2007 examiner found 1+ equal reflexes patella and 
Achilles, with the sensory examination intact to both sharp and 
dull.  Vibratory sensation was absent in the feet.  Motor 
strength was 5/5 in both feet and with the toes, flexion, and 
extension.  Manipulation of the feet and toes revealed no 
stiffness.

The June 2008 examiner found absent bilateral AT reflexes, and 1+ 
bilateral patella tendon reflexes.  The sensory examination found 
decreased dull/sharp sensation in the left foot, though intact in 
the right.  Monofilament testing was intact on the left, though 
diminished on the right, and vibratory was absent in both feet.  
Again, both feet tested 5/5 in motor strength.

The examiner in the April 2010 VA general examination noted 
severe vibratory loss, pinprick sensation, and monofilament 
testing in both legs from the knees down to the feet.  Both 
ankles were intact neurologically, except for deep tendon 
reflexes being absent.  The Veteran reported only pain while 
walking in his feet.  

No VA treatment report of record includes a complaint of a 
limitation range of motion with regards to the ankle or feet.  

As noted above, the Veteran provided testimony at an October 2010 
Board hearing.  He testified on his current symptoms and the 
effect his conditions had on his daily living.  As noted above, 
the most significant symptoms the Veteran reported during the 
hearing included an inability to stand long or walk far, 
sensitivity to cold and heat, and a tingling of the legs from the 
knees down.  He treated these symptoms by wearing boots and using 
a Micro-Vas but did not take any medication.  He further noted 
that the symptoms resulted in his early retirement from work, and 
prevented him from repairing things, gardening and attending 
country-western events.  He indicated the soles of his feet did 
not hurt and there was no difficulty flexing or pointing his 
toes.  The main complaint was a tingling in the legs from the 
hips down. 

Given the evidence of record, the Board finds that a rating 
higher than 10 percent for the Veteran's peripheral neuropathy, 
right and left lower extremities, under DC 8725 is not warranted.  
A disability rating higher than 10 percent under DC 8725 would 
only be warranted if there was evidence of severe incomplete or 
complete paralysis of the posterior tibial nerve.  As discussed 
above, during the VA examinations, the Veteran had decreased 
sensation through to the April 2010 examination when the examiner 
found no pinprick sensation.  The Veteran also had normal range 
of motion of the foot, with no change on repetition.  
Additionally, the Veteran testified that he had no difficulty 
pointing or flexing his toes and the main complaint was the 
numbness and tingling.  These findings do not more closely 
approximately severe incomplete paralysis of the posterior tibial 
nerve.

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  DC 
5281 for severe unilateral hallux rigidus and DC 5282 for 
hammertoes each provide a maximum disability rating of 10 
percent.  DC 5283 pertains to malunion or nonunion of tarsal or 
metatarsal bones, but there is no medical evidence showing that 
the Veteran has these disorders.  The other diagnostic codes 
applicable to foot disorders; DC 5276 for acquired flatfoot, DC 
5277 for weak foot, also do not apply to the Veteran's service- 
connected right and left lower extremity peripheral neuropathy.   

The Board has also considered DC 5278, pes cavus.  Under DC 5278, 
a 20 percent rating would be warranted for unilateral pes cavus, 
with all toes bending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  Findings which more closely 
approximate those rating criteria are not shown by the medical 
evidence of record.

Although the Board has considered whether increased evaluations 
or separate evaluations are warranted for muscle injuries, the 
objective evidence does not show right or left lower extremity 
muscle disorders.  Accordingly, increased or separate evaluations 
for bilateral lower extremity muscle disorders are not warranted.  
38 C.F.R. § 4.73 (2010).

Finally, with respect to the Veteran's claims, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of these 
disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's right and left lower extremity residuals of cold 
weather injuries and peripheral neuropathy disabilities has been 
provided by the medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeals are denied.

The Board also considered whether the Veteran's right and left 
lower extremity disabilities warranted a referral for extra-
schedular consideration.  As noted above, in exceptional cases 
where schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular disability rating is 
appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- schedular 
rating.  Id.  

In this case, the evidence does not show that the Veteran's right 
and left lower extremity peripheral neuropathy present an 
exceptional disability picture, insofar as his symptoms are 
expressly contemplated by the rating schedule.  The Veteran's 
complaints of numbness, pain, and impaired sensation are all 
considered in the criteria for the currently assigned 10 percent 
rating.  While the Veteran also complaints of some difficulty 
walking, the above described symptoms would naturally produce 
some difficulty ambulating, for instance, as a result of pain in 
the feet.  As such, this is also adequately accounted for by the 
10 percent ratings that are currently assigned for each of the 
Veteran's lower extremities.

Therefore, referral for the assignment of an extraschedular 
disability rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total disability rating based upon individual unemployability 
(TDIU) claim is part of an increased disability rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id. In 
the present case, as the Veteran has a claim for TDIU being 
adjudicated by the RO and the claims file before the Board is 
incomplete as to that issue, the Board will defer discussion of 
that claim until it is appropriate.  See also Transcript, 
Representative's comments. 













	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 30 percent for residuals of a cold injury 
to the right lower extremity is denied.

A rating in excess of 30 percent for residuals of a cold injury 
to the left lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy, right 
lower extremity, is denied.

A rating in excess of 10 percent for peripheral neuropathy, left 
lower extremity, is denied.



____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


